Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the beam extends toward the base end side and also having folded back in a direction crossing the upper surface at a folded-back portion of an intermediate portion, and coupled to the fixing portion on a tip end side; and a movement portion coupled to the folded-back portion of the beam, wherein the actuator drives the beam to push or pull the beam from the base end side in a folded-back portion direction as set forth in the claimed combination.

Sekine et al (US 2019/0235232 A1) discloses a displacement enlarging mechanism (Fig. 3) comprising:
a substrate (100);
a fixing portion (180, 170A, 170B) provided at the substrate;
an actuator (171A, 171B) coupled to the fixing portion (180, 170A, 170B);
a beam (160) extending in a direction substantially parallel to an upper surface (upper surface along the axis V) of the substrate (100) and having a base end side (A11, A13 as shown in Fig. 4) coupled to the actuator (171A, 171B), extending toward the base end side (A11, A13) and having folded back (170A, 170B) in a direction crossing the upper surface.

However, the beam does not extend toward the base end side and also having folded back in a direction crossing the upper surface at a folded-back portion of an intermediate portion, and coupled to the fixing portion on a tip end side; and a movement portion coupled to the folded-back portion of the beam, wherein the actuator drives the beam to push or pull the beam from the base end side in a folded-back portion direction as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





1/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872